Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 18, 2016

The Court of Appeals hereby passes the following order:

A17A0508. MALIK ANTHONY v. THE STATE.

      Malik Anthony appeals to this Court from the trial court’s denial of his
application for writ of habeas corpus. Anthony has since filed a motion to transfer
the appeal to the Supreme Court. The Supreme Court has appellate jurisdiction over
habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4).
Accordingly, Anthony’s motion is GRANTED, and this appeal is therefore
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           11/18/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.